             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
v.                                           )      CRIMINAL NO.: 1:18-339-KD-MU
                                             )
ANTHONY JEROME CARTER,                       )
                                             )
       Defendant.                            )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate Judge

(Doc. 20) and without any objection having been filed by the parties, the plea of guilty of

the Defendant Anthony Jerome Carter to Count One of the Indictment is now accepted and

the Defendant is adjudged guilty of such offense.

       A sentencing hearing has been scheduled for Friday, April 12, 2019 at 11:00 a.m.

in Courtroom 4B of the United States Courthouse, 155 St. Joseph Street, Mobile, Alabama

36602 under separate order.

                      DONE the 11th day of February 2019.

                                     /s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
